Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent 2-113927 (machine translation attached).
Japanese Patent ‘927 taught a sheet winding molding method which included winding a thermosetting prepreg around a substrate (mandrel) while heating the thermosetting prepreg wherein the time taken to form the next layer of the wound thermosetting prepreg is shorter than the gel time of the prepreg at the temperature of the wound thermosetting prepreg (the first wound layer is not gelled until the second layer was wound onto the mandrel and onto the first applied layer). The applicant is referred to lines 136-143 of the machine translation and note that the prepreg sheet 2 was heated with rollers 5 and wound upon a mandrel 4 (which could also be heated as needed) and that not gelling the resin enabled gases and volatiles to be driven off of the assembly in order to eliminate voids in the finished assembly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2  and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrys (US 6609674) in view of either one of Schulz et al (US 2015/0128757) or Tsai (US 2003/0000366) optionally further taken with Japanese Patent  2-113927 (machine translation attached).
Gabrys taught that it was known at the time the invention was made to employ a winding molding method comprising winding a thermoset resin impregnated fiber material around a substrate while heating the thermoset resin impregnated material wherein the time taken to form the next layer of the thermosetting resin impregnated material of the wound assembly was shorter than the gel time at the temperature of the initial wound thermosetting resin impregnated material in order to form a flywheel. Applicant is more specifically referred to column 3, line 57-column 4, line 15. The reference additionally suggested that the gel time is reduced by half for each 10 degrees C one is processing the material at for epoxy resins of the invention. At column 11, lines 40-42, the reference suggested that the resin employed in the winding operation was processed at 80 degrees C and that the gel time was less than about an hour. Extrapolating this out for a temperature of 150 degrees C (reducing it by half every 10 degrees C from 80 degrees C at 60 minutes) results in a gel time of less than about 28.125 seconds (see claims 2 and 4, noting that the heating was performed at 80 degrees C and that the gel time at 150 degrees C for the resin was between 10-90 seconds). It should be noted that the identified processing performed resulted in the elimination of entrapment of air and gas within the composite and a low void content, see column 4, lines 37-45. The reference failed to teach that one skilled in the in the art would have used a prepreg material in the winding of the flywheel.
It was, however, well understood to those skilled in the art at the time the invention was made to form a flywheel with either wet winding or the winding of a prepreg material as expressed by either one of Tsai or Schulz et al. applicant is more specifically referred to paragraphs [0038] and [0070]-[0072] in Tsai and paragraph [0059] in Schulz et al. Note that both references express that winding with a prepreg or winding via a wet winding operation were known alternative techniques when making a composite flywheel assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a prepreg material as an alternative to wet winding when making a composite flywheel as suggested by either one of Schulz et al or Tsai in the process of making a composite flywheel with winding a thermoset matrix impregnated reinforcing material about a heated form or mandrel as suggested by Gabrys. 
While it is believed one skilled in the art would have understood how to preheat the prepreg and wind the same under the conditions established by Gabrys to obtain the void free flywheel composite, to further evidence that those skilled in the art would have known that the prepreg was heated and wound about the form (mandrel) to make the product (where one was removing air bubbles and volatile material from the windings so as to produce a void free composite) the reference to Japanese Patent ‘927 is cited. Japanese Patent ‘927 taught that it was known at the time the invention was made to wind a prepreg about a mandrel and apply heat in such a manner that the prepreg material was heated during winding and begins to gel on the surface of the windings but doesn’t gel completely at the surface before the next winding is applied so as to eliminate air bubbles in the winding as taught would happen with such a winding process with a prepreg as expressed by Japanese Patent ‘927 when using a prepreg instead of wet winding to make a flywheel as expressed by either one of Schulz et al or Tsai in the process of making a composite flywheel with winding a thermoset matrix impregnated reinforcing material about a heated form or mandrel as suggested by Gabrys. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Moroiwa et al (US 2018/0272625).
The references as set forth above in paragraph 5 suggested that one would have employed a thermosetting matrix material which was cured and gelled but does not express that such matrix material was one containing radically polymerizable resin. It should be noted as addressed above the references relate to manufacture of a flywheel assembly. Additionally, it should be understood that the reference to Gabrys suggested the use of glass and carbon filaments in the wound flywheel construction for the reinforcing filaments. Moroiwa et al taught that it was known to employ a resin matrix material which was thermosetting resin containing radically polymerizable resin therein in a filament winding operation to form a flywheel where the reinforcing filaments included carbon and glass and wherein one employed the radically polymerizable resin because it had favorable close contact properties with the reinforcing fibers and superior mechanical strength, see paragraphs [0011], [0018]-[0019], [0021], [0073]-[0074], and [0080]. It should be noted that the reference additionally suggested the winding of a prepreg about a mandrel with the identified matrix material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the radically polymerizable resin of Moroiwa et al to achieve a composite having superior mechanical strength as well as favorable close contact properties with the reinforcing fibers therein in the manufacture of a flywheel via the filament winding operation taught above in paragraph 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746